IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER, :
Plaintiff, : CIVIL ACTION

v. : NO. 4:18-1789

THE UNITED STATES, et al.,
Defendants.

MEMORANDUM
KEARNEY, J. October 2, 2018

The presently incarcerated Joel Snider pro se sues the United States and the United States
District Court for the Middle District of Pennsylvania under the Rehabilitation Act arguing the
District Court is not affording him relief in two earlier cases now before the Court, including one
where he seeks the same relief.l He moves for leave to proceed in forma pauperis2 and
authorization to have payments toward the $350.00 filing fee deducted from his prison account.3
ln the accompanying Order, we grant Mr. Snider leave to proceed in forma pauperis and direct
the Clerk of Court to issue the Administrative Order directing the Warden to begin deducting
money from Mr. Snider’s inmate account.

But we dismiss his duplicative claim. Mr. Snider cannot sue the federal court because he
is disappointed with its orders under the Rehabilitation Act. The United States and its federal
courts are immune from this claim. The Rehabilitation Act does not apply to the district courts.
He is already pursuing this meritless relief against the United States in an earlier filed 2015 case.
He has now applied judicial resources to meritless claims in two federal cases. We must dismiss
Mr. Snider’s Complaint with prejudice as he cannot state a claim against the United States and

the District Court under the Rehabilitation Act.

I. Alleged facts
Doctors diagnosed Mr. Snider with depression and chronic paranoid schizophrenia4 He
has also been diagnosed with bipolar disorder with psychotic symptoms.5 Snider alleges that his

”6 He alleges his

mental illnesses “adversely affect[] nearly every aspect of his daily life.
illnesses cause him to experience “[e]xcessive and disorganized” writing and thinking, as well as
an inability to meet deadlines.7 His illnesses are “episodic and treatable with medication.”8
Mr. Snider ’s first federal lawsuit in 2013

Mr. Snider’s present involvement with this Court began in 2013 with Snider v. Motter9
judicially admitting he has episodic schizo-affective disorder and psychotic episodes.10 Mr.
Snider moved for appointment of counsel and Judge Brann of this Court denied his motion.11
Shortly after filing his complaint, the Commonwealth transferred Mr. Snider to SCI Coal
Township and placed him in solitary confinement.12 He filed a supplementary complaint
challenging this transfer and the conditions of solitary confinement13 This Court dismissed his
complaint and supplementary complaint with leave to file an amended complaint which
complied with the Federai Rules Of civil Procedure.“

Mr. Snider alleges he “was conlilsed and limited by his [mental illness] and could not
prepare an amended complaint.”15 He “continued to experience indifferent and predatory mental
health care, sporadic failure to provide psychiatric medications and failure to protect from self-

”16

harm. He “repeatedly” notified the Court of these problems and again moved for the

l.17 This Court again denied his motions for counsel.18 A state court

appointment of counse
found Mr. Snider to be severely mentally disabled during state court proceedings19 Instead of
transferring him to a mental health treatment facility, the Commonwealth transferred him to SCl

Camp Hill, where prison officers allegedly “assaulted and strangled” him, stole his legal files and

religious items and “unjustifiably placed him into horrific conditions of solitary confinement.”20

Mr. Snider now alleges this Court could have prevented this conduct by state prison officials.21
Mr. Snider continued to experience issues at SCI Camp Hill.22 He filed an amended

complaint on October 20, 2014, but it did not include all of the claims he wanted to include

because of his “symptoms of mental illness.”23 He moved again for appointment of counsel. 24
This Court granted his motion for appointment of counsel “conditioned upon the Court

9325

finding counsel willing to represent Snider. While waiting for counsel, Mr. Snider continued

to experience symptoms of mental illness.26 He “filed numerous documents with the [C]ourt

3927

attempting to address the problems he was having. In July 2015, Mr. Snider moved for leave

to amend his 2013 case at No. 13-1226.28

9

On October 7, 2015, counsel entered a notice of appearance for Mr. Snider.2 ln

December 2015, counsel filed a second amended complaint “pursuing claims Which were already
filed in the first amended complaint With the addition of [an] Americans With Disabilities Act
(“ADA”) claim against [thc clinton county correctional Facility].”3° on March l, 2018, this
Court dismissed Mr. Snider’s ADA claim as time-barred.31 Mr. Snider alleges the Court
“refused to grant [him] equitable tolling based on the limitations of his disability and claimed his
disability had not affected his ability to file a timely petition.” 32
Mr. Snider’s second federal lawsuit against Department of Corrections.

On May 15, 2015, Mr. Snider sued the Pennsylvania Department of Corrections in this
Court for “refusing to provide him with legal assistance, thereby denying him the ability to
pursue his arguable claims.”33 “lmmediately after” filing this 2015 case, state officials issued “a

false misconduct report and placed [him] into 24 hour isolation.”34 ln isolation, the state officials

“again denied psychiatric medications, and as a result engaged in severe self-injury_repeatedly

slamming his head against the wall.”35 Mr. Snider alleged his psychiatrist “threatened if he
continued attempting court access that she and others would make sure he spent his entire prison
sentence in solitary confinement and 24 hour psychiatric isolation.”36 Mr. Snider “attempted to
write the [C]ourt about these issues and asking for a protective order.”37 The Court filed his
motion as a new case, Snider v. Pennsylvania.38 This Court denied his motion “as being
deficiently written” and “‘warned’ [him]. . . he was ‘wasting judicial resources.”’39

The Court granted his request for counsel in the 2015 suit against the Commonwealth,
but counsel has not yet been located.40 Mr. Snider filed motions attempting to address
conditions at SCI Greene, asserting, inter alia, prison officials obstructed his mail, prohibited
him from making photocopies, and threatened him when attempting to use the grievance
procedure.41 The Court denied these motions “as being deficiently Written.”42

The Court then directed Mr. Snider to amend his complaint.43 On December l, 2015, the
Court held a status conference.44 Before the conference, Mr. Snider moved the Court order the
Department of Corrections defendants provide him with legal assistance,45 At the conference,
the Court “stated [it was] denying this motion because counsel was about to make an appearance
to assist with amending the complaint.”46 Mr. Snider did not file a brief in support of his motion
requesting assistance.47 On December 18, 2016, the Court ordered his motion withdrawn for
failing to file a brief in support.48 Mr. Snider also alleges during the conference, he experienced
confi,lsion because of his mental illness, and the Court “noted that he was not able to understand
things being said during the proceedings.”49

Mr. Snider continued to experience issues while incarcerated at SCI Greene.50 He

51

“became increasingly affected” by his mental illness. He “often banged his head on the wall

until it was swollen, cut and bleeding and cried uncontrollably. Officers and medical staff saw

these injuries and frequently refused to give medical treatment or document the injuries.”52 He
alleges his mental health issues did not allow him to keep up “with the objections he needed to
file. He could not consistently get photocopies in order to serve defendants. Prison officials
continued refusing to provide him legal assistance.”53 Ultimately, the Court entered an Order
providing Mr. Snider with a final opportunity to file an amended complaint on or before July 1,
2016.54 The Court also “placed a restriction on . . .[Mr.] Snider’s ability to file any new
motions.” 55 Snider filed an amended complaint on July 6, 2016.56 He admits his amended
complaint is “extremely verbose, single spaced, handwritten on sixty-five (65) pages and
contained six-hundred-eleven (611) paragraphs.” 57 According to Mr. Snider, his mental illness
affected the presentation of his claims.58 His July 6, 2016 amended complaint sought injunctive

relief “to end the way the United States Court has obstructed him court access/denied me

services.”59

Judge Brann granted him leave to file an amended complaint on September 30, 2016.60 In
his amended complaint, Mr. Snider alleged the Commonwealth and the United States violated

the ADA and the Rehabilitation Act by “discriminating against him by reason of his disability

3961

and excluding him from their programs. He also “attempted to set out that he was being

denied legal assistance by prison officials under a constitutional standard.”62 Mr. Snider alleges

this Court “did not screen the amended complaint for two (2) years.”63

On April 18, 2018, Magistrate Judge Schwab recommended Judge Brann dismiss this
amended complaint under Rules 8(a)(2) and 20(a)(2) of the Federal Rules of Civil Procedure and

64 According to Mr. Snider, Judge Schwab

the statute of limitations barred many of his claims.
found the “amended complaint was filed on September 30, 2016 . . ., which is three months after

the actual July 1, 2016 filing date.” 65 He claims Judge Schwab “completely ignored” his

6 Judge Schwab “recommended ‘a final

Rehabilitation Act claim against the United States.6
opportunity’ ‘to comply with the requirements of the Federal Rules of Civil Procedure’, and
recommended leave to file a second amended complaint.”67 The parties are presently litigating
Mr. Snider’s objections to the Magistrate Judge’s Report and Recommendation.

T his third lawsuit against the United States and District Court,

Mr. Snider now sues the United States and the United States District Court for the Middle
District of Pennsylvania, alleging this Court violated section 504 of the Rehabilitation Act by
“discriminat[ing] against [him] and fail[ing] to provide him with reasonable accommodations for
his disability, causing him to be excluded from participation in and from receiving the benefits of
their programs.”68 Mr. Snider seeks a declaratory judgment the Court violated his rights, as well
as “appropriate compensatory and punitive damages.”69

His allegations under the Rehabilitation Act in this case against the United States are
similar to those he brought against the United States in his November 27, 2017 amended
complaint in the 2015 case, presently before Judge Brann on objections to Judge Schwab’s
Report and Recommendation. In both cases, he is alleging the federal court systems are
discriminating against him and denying court access by reasons of his disability in violation of

the Rehabilitation Act. He now has two lawsuits with the same claims under the Rehabilitation

Act.

II. Analysis

A. We grant Mr. Snider leave to proceed in forma pauperis.

We grant Mr. Snider leave to proceed in forma pauperis as he is not capable of paying

the fees to commence this civil action.70
We study his Complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) which requires dismiss the

Complaint if Mr. Snider fails to state a claim.71 Whether a complaint fails to state a claim under

§ 1915(e)(2)(B)(ii) is governed by the same standard we apply to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6).72 We must determine Whether the complaint contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

”74 As Mr. Snider is proceeding pro se,

face.”73 “[M]ere conclusory statements do not suffice.
we construe his allegations liberally.75

B. We dismiss Mr. Snider’s claims as the United States is immune and the federal
courts are not subject to the Rehabilitation Act.

Mr. Snider sues the United States and the United States District Court for the Middle
District of Pennsylvania under the Rehabilitation Act seeking damages and a declaratory
judgment. The United States is immune from suit. The Rehabilitation Act does not apply to the
federal courts.

“The United States, as sovereign, is immune from suit save as it consents to be sued . . .,
and the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the
suit.”76 The United States District Court for the Middle District of Pennsylvania is part of the
judicial branch of the federal government and is therefore entitled to sovereign immunity absent
a waiver.77 ln the absence of a Waiver of sovereign immunity, federal courts lack subject matter

jurisdiction over claims against the United States or a federal agency.78

The Rehabilitation Act provides that “[n]o otherwise qualified individual with a
disability” may be discriminated against by certain federal agencies “solely by reason of her or

”79 The United States, however, has not waived its right to be sued under the

his disability.
Rehabilitation Act for actions taken by the judiciary.80 Neither the United States nor the United
States District Court for the Middle District of Pennsylvania is as a “federal provider” during the
course of events described by Snider,

ln Chapman v. United States District Court, ME, et al., a blind man sued the District
Court seeking to compel the Court to place its Local Rules on tape under the Rehabilitation
Act.81 The court dismissed the claim finding the Rehabilitation Act does not apply to the federal
courts: “The Rehabilitation Act does not cover the judicial branch.”82

We also preclude Mr. Snider from bringing this duplicative claim against the United
States as he has already brought this claim in the pending action at No. 15-951. Judge Brann is
presently considering whether he can amend No. 15~951 to bring this Rehabilitation claim
against the United States. We will not further expend judicial resources in evaluating this barred
claim in a second lawsuit.83

III. Conclusion

In the accompanying Order, we grant Mr. Snider leave to proceed in forma pauperis but

dismiss his Complaint with prejudice for lack of subject matter jurisdiction Mr. Snider will not

be permitted to file an amended complaint, as amendment to sue the United States and the

District Court under the Rehabilitation Act is futile.84

 

1 ECF Doc. No. 1. On September 26, 2018, the Honorable D. Brooks Smith, Chief Judge of the
United States Court of Appeals for the Third Circuit, reassigned this matter to our Court in the
United States District Court for the Eastern District of Pennsylvania ECF Doc. No. 7.

8

 

zECF Doc. Nos. 5, 8.
3 ECF Doc. No. 3.
4ECF DOC. NO. 1,1[ 7.
5Icl'.

61a j 8.

71a 1111 9-12.

814 1[13.

9No. 4:13-1226.

10 ECF DOC. NO. l, 1[1[ 15-16.
1114 1111 20, 25.

12lai 11 21.

13 1a 11 23.

14 1a jj 26-28.
“Mjn.

16 Id. jj 32.

17 1a jj 33.

18 Id. 11 34.

Hmjm.

1° ld. jj 43.

11 1a jj 44.

12 see id. 1111 47-53.
2314 1111 55-56.

14 1a jj 58.

25 Id. jj 66 (citation omitted).

 

15h11H169-75.
"hij7a
”Mjus
”Miuo
”Mjn&
“Mjmo

32 On July 18, 2018, the Honorable Matthew W. Brann dismissed Snider v. Motter without
prejudice to the parties’ rights to reinstate if the parties did not complete a settlement. Snider v.
Motter, No. 4:13-1226 (ECF Doc. No. 310). On September 18, 2018, Judge Brann granted Mr.
Snider’s motion to extend time to finalize the settlement. Id. (ECF Doc. No. 312).

33 ]d. 11 101; See Snider v. Pennsylvania Dept. of Corrections, No. 4:15-951 (Hon. Matthew W.
Brann).

rmqmr
351d
“Mjm&

”Mjma

38 No. 4:15-1043. Judge Brann treated Mr. Snider’s May 29, 2015 filing as seeking a temporary
restraining order and denied his request, along with Mr. Snider’s motion for reconsideration We
may take judicial notice of adjudicative facts not subject to reasonable dispute because they are
“generally known within the trial court's territorial jurisdiction” or because they “can be
accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.” Fed.R.Evid. 201(b)(2). See Wilson v. McVey, 579 F.Supp.2d 685, 688
(M.D.Pa.2008) (taking judicial notice of court docket); S. Cross Overseas Agencies, Inc. v. Wah
Kwong Shipping Group Ltd., 181 F.3d 410, 426 (3d Cir.l999) (a court “may take judicial notice
of another court's opinion_not for the truth of the facts recited therein, but for the existence of
the opinion, which is not subject to reasonable dispute over its authenticity.”).
See also, Kreider v. Philhaven Adolescent Inpatient Treatment Ctr., No. 13-7242, 2014 WL
1395061, at *2 n.11 (E.D. Pa. Apr. 9, 2014), ajj"al1 592 F. App'x 59 (3d Cir. 2014)

39EcFl)oc.No.l,jlllo.
“°Li 11'126-27.

“1d jj128-134.

10

 

“Mjus
“Mjmi
“Mjma
“M

“M

"M

“M
@Mjwo
S°Li jj'153-169_
“Mjwr
”M

”Mjmo

“Mjmz

55 Id

”Mjma

57 Id

”Mjmi

59No. 15-951, ECF Doc. No. 162, jj 625.

6° Ia'., ECF Doc. Nos. 170, 171. Judge Schwab later allowed Mr. Snider to file a typewritten
version of his amended complaint. ECF Doc. Nos. 179, 181.

“Eclem.No.quss
”Mjmo
emjmr
“Mjm&

“Mjma
n

 

66 1a jj 190.

67 1a 11 l9l.

68 1a 11197.

69 Id. at 28 (as paginated by the CM/ECF docketing system).

70 As an incarcerated man, Mr. Snider is obligated to pay the $350.00 filing fee in installments
under the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).

71 State courts found Mr. Snider to be severely mentally ill. We recognize our obligation under
F ederal Rule of Civil Procedure l7(c)(2) to protect an “incompetent person who is unrepresented
in an action.” We have not reached this stage as we must first conduct a screening under §
1915(e) consistent with Rule 17. See Powell v. Symons, 680 F.3d 301, 307 (3d Cir. 2012) (“ln
the context of unrepresented litigants proceeding in forma pauperis, this inquiry [under Rule 17]
would usually occur after the preliminary merits screening under 28 U.S.C. § 1915A or 28
U.S.C. § 1915(e)(2).”); see also Himchak v. Dye, 684 F. App'x 249, 252 (3d Cir. 2017) (per
curiam) (“Because, as discussed below, we agree that the District Court properly dismissed the
complaint under the screening provisions, it did not abuse its discretion by not appointing a
guardian to protect Himchak's interests pursuant to Fed. R. Civ. P. 17(c).”); Dangim v. FNU
LNU, USA Law Enf't, No. 16-0812, 2017 WL 3149359, at *3 (D.N.M. June 2, 2017)
(understanding Powell so that “a district court may sua sponte dismiss a complaint under §
1915A or § 1915(e)(2) as frivolous, malicious, or for failure to state a claim on which relief may
be granted without first inquiring into a pro se litigant's mental competency to represent himself
or herself under rule 17(c)(2).”).

72See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).
73Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).
741d

75 Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

75 United States v. Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312
U.s. 584, 586 (1941)).

77 See Alston v. Admz'n. Ojj'ices of Delaware Courts, 663 F. App'x 105, 108 (3d Cir. 2016) (per
curiam) (“The USBCDD is part of the judicial branch of the F ederal Govemment and, absent a
waiver, sovereign immunity shields the F ederal Govemment and its agencies from suit.”
(quotations and alteration omitted)).

78 See FDIC v. Meyer, 510 U.S. 471, 475 (1994).

12

 

79 29 U.s.c. § 794(3).

8° Hollingsworth v. Dujj‘, 444 F. Supp. 2d 61, 64-65 (D.D.C. 2006) (“[T]he Rehabilitation Act
does not cover judicial branch agencies” and does not, “on its face, extend to judicial branch
employees.”); see Sarvis v. United States, No. 99-0318, 2000 WL 1568230, at *2 (2d Cir. Oct.
19, 2000) (noting that “Congress has not waived the Federal Government’s sovereign immunity
against awards of money damages for § 504(a) violations, except where a federal agency is
acting as a “‘F ederal provider’ of financial assistance” (emphasis in original)).

81 No. 11-173, 2011 WL 1807296, at *3 (D.Me. Apr. 28, 2011), report and recommendation
adopted, 2011 WL 1807236 (D. Me. May 11, 2011).

82 Id. at *2.

83 See HPF, LLC v. Nu Skin Enterprises, Inc., No. 99-1505, 1999 WL 782573, at *3 (E.D.Pa.
Sept. 28, l999)(citing Trippe Mfg.Co. v. Arnerican Power Conversion Corp., 46 F.3d 624 (7th
Cir. 1995)).

84 See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

13

